DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an aircraft” in the last paragraph. It is unclear as to whether Applicant intends the limitation to refer to the ‘aircraft’ previously set forth in the preamble, or whether Applicant intends the limitation to refer to another ‘aircraft,’ separate and independent from the ‘aircraft’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘aircraft’ previously set forth.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cacciaguerra (U.S. Patent Application Publication Number 2013/0181092, cited in IDS) in view of Stoewer (U.S. Patent Number 6,505,393).
As to claim 1, Cacciaguerra teaches a torsion box for an aircraft, comprising: first and second hollow sections and first and second stiffening ribs, arranged alternately one behind the other in a direction of alignment (figure 1, alternating elements of 14, 14a, and 14b being the ‘hollow sections’ and ‘stiffening ribs’; page 1, paragraphs 3 - 6), each hollow section having two opposing respective section edges and two opposing respective openings circumscribed by the two section edges respectively (figure 2, element 14a, see below), each hollow section being shaped so as to fully surround an internal space mutually linking the two openings of the hollow section (figure 2, element 14a, see below).

    PNG
    media_image1.png
    360
    991
    media_image1.png
    Greyscale

Cacciaguerra further teaches that each stiffening rib comprising a respective web (figure 2, element 20b being the ‘web’; page 1, paragraphs 5 - 7), and a respective flange which extends from the web and circumferentially about the web (figure 2, element 18 being the ‘flange’; page 1, paragraph 5), and which has two flange edges arranged respectively on either side of the web and respectively connected to two of the respective section edges of a corresponding hollow section of the first and second hollow sections forming a circumferential joint between the first and second hollow sections (figures 2 and 12, elements 14a and 14b, see below; page 4, paragraphs 150 – 155). Examiner notes that element 20b may reasonably be considered to be a ‘web’ because “web” is defined by Merriam-Webster’s Dictionary as “a thin sheet, plate, or strip” and Cacciaguerra expressly teaches element 20b as being a ‘longitudinal stiffener’ in the shape of a thin strip (figure 2, element 20b; page 1, paragraph 7). Examiner recognizes that elements 20 and 14 of Cacciaguerra do not have a traditional ‘rib’ shape. However, Applicant’s Specification expressly teaches that a “stiffening rib” is an element which comprises a web and a flange which extends from the web all around the web, wherein the flange has two flange edges arranged respectively on either side of the web (Specification, each of paragraphs 10, 19, and 43). Because elements 14 and 20 of Cacciaguerra have these elements, it is the position of the Examiner that elements 14 and 20 of Cacciaguerra may reasonably be considered to be a “stiffening rib” in light of the teachings of the Specification.

    PNG
    media_image2.png
    330
    810
    media_image2.png
    Greyscale


The circumferential joint between the first and second hollow sections further extends along a roll direction of the aircraft (figure 2, alternating elements 14 being the ‘hollow connections’ and ‘stiffening rib/connection’). This can be found because Cacciaguerra teaches the first and second hollow sections being connected to each other via one of the stiffening ribs, wherein the hollow sections are connected to one another via the stiffening rib  (figure 2, elements 14 alternating between ‘hollow sections’ and ‘stiffening ribs,’ see below).

    PNG
    media_image3.png
    398
    634
    media_image3.png
    Greyscale

Furthermore, Applicant’s Specification teaches that the ‘roll direction’ of the aircraft extends in a longitudinal direction of the aircraft (paragraph 34). Because the stiffening ribs extend in the longitudinal direction of the aircraft (figure 1, elements 10 and 14), the ‘connection’ between the first and second hollow sections extends in the ‘roll direction’ of the aircraft.
Examiner recognizes that Cacciaguerra teaches that the embodiments of figures 1 and 2 are prior art. However, Cacciaguerra does not teach away from the teachings of figures 1 and 2, as the scope of invention of Cacciaguerra is directed towards the means for assembly and connecting fuselage sections together (abstract and page 1, paragraphs 1 and 2).
Cacciaguerra teaches connecting flange edges and section edges together by bolting them together (figure 12, elements 58; page 7, paragraph 151), rather than welding. Stoewer teaches a method of joining a hollow section and a stiffening rib together (figures 1 and 4, elements 1a and 2b; column 6, lines 20 – 26). Stoewer further teaches that the hollow section and stiffening rib may be joined via either fasteners or by welding (column 6, lines 20 – 33). It would have been obvious to one skilled in the art to substitute a step of joining a hollow section and stiffening rib by welding, as taught by Stoewer, for the step of joining by bolting, as taught by Cacciaguerra, because Stoewer teaches that either fasteners or welding may be employed to securely join a hollow section and stiffening rib together (column 6, lines 20 – 33).
As to claim 2, Cacciaguerra teaches that each hollow section is formed of a single piece (figure 2, element 14a).
As to claim 4, Cacciaguerra further teaches box-beams connected respectively to the respective flanges of the stiffening ribs and extending on one side of the torsion box, outside of an internal volume of the torsion box delimited by the hollow sections and by the respective flanges of the stiffening ribs (figure 2, wings being the ‘box-beams’).
As to claim 5, Cacciaguerra further teaches two end rigs arranged at two opposite ends of the torsion box and fixed respectively to the first and second hollow sections (figure 2, opposing elements 14 being the ‘end rings’).
As to claim 6, Cacciaguerra in view of Stoewer teaches the torsion box according to claim 1 being a part of an aircraft (Cacciaguerra, abstract; see rejection of claim 1 above), wherein the torsion box forms a center wing box (figure 1, elements 14).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cacciaguerra in view of Stoewer as applied to claim 1 above, and further in view of Orlov (U.S. Patent Application Publication Number 2016/0318595).
As to claim 3, Cacciaguerra does not teach the hollow sections and stiffening ribs having corrugations. Orlov teaches a method by which a hollow section and stiffening rib are joined together (figure 4, element 20 being the ‘hollow section’ and element 10 being the ‘stiffening rib’; page 4, paragraph 52). Specifically, Orlov teaches that the hollow section and the stiffening rib have corrugations that extend transversely to the direction of alignment (figures 4 and 2a, 11a being the ‘corrugations’; page 4, paragraph 54). It would have been obvious to one skilled in the art to provide the hollow section and stiffening rib of Cacciaguerra with the corrugations of Orlov, because Orlov teaches that the corrugations provide a stronger joint between the hollow section and the stiffening rib (page 4, paragraph 54).
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.
Applicant argues, on page 6, that Cacciaguerra does not teach the flange edges of the stiffening rib forming a “circumferential joint” between the first and second hollow sections. Examiner disagrees. Cacciaguerra teaches forming a joint between the flange edges and the first and second hollow sections (figures 2 and 12, elements 14a and 14b, see below; page 4, paragraphs 150 – 155). Furthermore, this joint may reasonably be considered to be a “circumferential” joint because “circumferential” is defined by Merriam-Webster’s Dictionary as “the external boundary of an object.” Because the joint between the flange edges and the hollow sections is at an ‘external boundary’ of the flange edges, the joint may reasonably be considered to be a ‘circumferential joint.’

    PNG
    media_image2.png
    330
    810
    media_image2.png
    Greyscale

Applicant next argues, on page 6, that Cacciaguerra does not teach the circumferential direction extending along a roll direction of an aircraft. Examiner again disagrees. Cacciaguerra teaches the first and second hollow sections being connected to each other via one of the stiffening ribs, wherein the hollow sections are connected to one another via the stiffening rib  (figure 2, elements 14 alternating between ‘hollow sections’ and ‘stiffening ribs,’ see below).

    PNG
    media_image3.png
    398
    634
    media_image3.png
    Greyscale

Furthermore, Applicant’s Specification teaches that the ‘roll direction’ of the aircraft extends in a longitudinal direction of the aircraft (paragraph 34). Because the stiffening ribs extend in the longitudinal direction of the aircraft (figure 1, elements 10 and 14), the ‘connection’ between the first and second hollow sections extends in the ‘roll direction’ of the aircraft.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726